Case 3:16-md-02741-VC Document 12869 Filed 03/31/21 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS MDL NO. 2741
LIABILITY LITIGATION
Case No. 3:16-md-02741-VC

 

THIS DOCUMENT RELATES TO: {PROPOSED} ORDER GRANTING
ADMINISTRATIVE MOTION FOR

Ramirez, et al. v. Monsanto Co., Case No. EXTENSION OF TIME TO FILE REPLY IN
3:19-cv-02224 SUPPORT OF MOTION FOR PRELIMINARY
APPROVAL OF PROPOSED CLASS
SETTLEMENT

 

 

The Administrative Motion for Extension of Time to File Reply in Support of Motion for
Preliminary Approval of Proposed Class Settlement is GRANTED. The Court orders:
1. The consolidated reply in support of the motion for preliminary approval
is due no later than April 7, 2021.

IT IS SO ORDERED.

Dated: March 31,2021

 

{PROPOSED} ORDER GRANTING
2136803.1 -l- ADMIN. MOT. FOR EXTENSION OF TIME
MDL NO. 2741, CASE NO. 3:16-MD-02741
